THE prisoners were jointly indicted at the District Court of Prince Edward, in September, 1795, for feloniously stealing a horse of the price of 20/. of the *115goods and chattels of John Standfield; the time laid is the 29th of September, 1793, and the place, Halifax county, within the jurisdiction of the court, against the form of the act, &c.
The prisoners pleaded, and were tried separately, and each of them was found guilty by his jury. On being led to the bar, and being severally asked why sentence of death should not be pronounced against them, they severally prayed the benefit of clergy: whereupon, with the consent oi the prisoners., “ the matters of law arising in “ this case are adjourned to the general court: and whe- “ ther, if it be the opinion of the general court, that the “ defendants aforesaid be entitled to their clergy, the “ court here shall proceed to sentence and execution “ thereof, or a new indictment for grand larceny be pre- “ ferred against them.” .
November 14th, 1795, the general court, consisting of Tucker, Parker, Tyler and Jones, decided “ that the de- “ fendants are entitled to the benefit of clergy on the “ conviction in the proceedings mentioned; that the said “ district court ought to proceed to judgment thereon, “ and that no new indictment ought to be preferred “ against,thetp,”